IN THE COURT OF APPEALS OF TENNESSEE
                               AT KNOXVILLE
                            December 6, 2000 Session

       TAMMY L. M. KLINE, ET AL. v. DANIEL P. EYRICH, ET AL.

                       Appeal from the Circuit Court for Knox County
              Nos. 3-284-99 and 1-320-99 Hon. Wheeler R. Rosenbalm, Judge

                                      FILED FEBRUARY 15, 2001

                                No. E2000-01890-COA-R3-CV



HOUSTON M. GODDARD , P.J., concurring.


        I concur in the reasoning and the results reached in the opinion authored by Judge Franks.
I would also point out that in oral argument counsel for the widow was asked if he would be entitled
to his one-third fee if the only thing he did in his advocacy of this case was to file the original
complaint on the widow’s behalf and thereafter counsel for the children pursued the prosecution
thereof by marshalling the evidence relative to liability and damages and secured the settlement
ultimately received. I do not remember specifically the answer given by counsel, but I do remember
it was not “Yes.”

       In fairness, I concede that the assumed facts are not the facts of this case. It was apparent
from oral argument that both counsel were of the opinion that they had done the lion’s share of the
work in securing the settlement, which convinces me that Judge Franks’ resolution of the dispute
was appropriate.



                                              _________________________________________
                                              HOUSTON M. GODDARD, PRESIDING JUDGE